Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/940,625, which was filed 07/28/20. Claims 1-20 are pending in the application and have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
Consider independent claims 1, 8, and 15, the claimed invention is directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claims are directed to the abstract idea of generating, scoring, and annotating an ontological relationship between entities, which is a basic concept that is similar to abstract ideas previously identified by the courts, for example, a mental process such as comparing or categorizing information that can be performed in the human mind, or by a human using a pen and paper. The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-7, 9-14, and 16-20 are also directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claims are directed to further elements of the overall abstract idea of generating, scoring, and annotating an ontological relationship between entities, which is a basic concept that is similar to abstract ideas previously identified by the courts, for example, a mental process such as comparing or categorizing information that can be performed in the human mind, or by a human using a pen paper. For instance, claims 2, 9, and 16 are directed to generating a graph and analyzing semantics, which could be done with a pen and paper and mentally. Similar rationale applies to claims 3, 4, 10, 11, 17, and 18, which are directed to generating a word vector and computing a vector distance. Similar rationale also applies to claims 5, 12, and 19 which are directed to generating a parse tree, which could be drawn with a pen and paper. Claims 6 and 13 specify that the threshold is determined by a user input, which is considered insignificant extrasolution activity to the overall abstract idea of generating, scoring, and annotating an ontological relationship between entities, since the threshold is a parameter that does not transform the abstract idea into something significantly more. Finally, claims 7, 14, and 20 further specify that the passage is a sentence, which also does not transform the abstract idea into something significantly more. In general, the additional elements or combination of elements in the claims (such as “computer program product”, “processor” and “memory”) other than the abstract idea per se amount to no more than recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, dependent claims 2-7, 9-14, and 16-20 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.



Computer Readable Storage Medium Analysis
Paragraph [0062] on pages 19-20 states that a computer readable storage medium is not to be construed as being transitory signals per se, and so claims 15-20 encompass only eligible subject matter under 35 U.S.C. 101. This is not a rejection and is solely for clarity of the record.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-10, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tacchi et al. (9,436,760) in view of Wilbanks et al. (2003/0018616).

Consider claim 1, Tacchi discloses a computer-implemented method comprising: 
determining, by a processor, an ontology, the ontology comprising a plurality of ontological relationships (the graph topology 16 may be a data structure in memory that indicates semantic relationships between documents in the internal dataset 12, which is considered an “ontology” since it represents knowledge, and is a weighted graph having nodes corresponding to respective documents in the corpus and edges having weights indicating semantic similarity between pairs of nodes, i.e. relationships, to which those edges connect, Col 6 lines 40-47); 
receiving, by the processor, a plurality of passages (internal and external data sets, which may be academic articles and a body of journalism, Col 4 lines 56-67); 
determining, by the processor, a target set of co-occurring entities comprising a first entity and a second entity (identifying neighboring nodes based on adjacency to the respective node in the graph, Col 2 lines 1-3, from graph repository containing graphs of relationships between entities mentioned in the documents, Col 16 lines 23-24, the graphs constructed with entities as nodes, Col 17 lines 47-49); 
determining a first passage in the plurality of passages that includes the first entity and the second entity (selecting documents from an external corpus based on references to entities mentioned in the documents of the neighboring nodes, Col 2 lines 3-7, Col 17 lines 42-56); 
determining, from the ontology, a first ontological relationship between the first entity and the second entity (edges between nodes in the graph, Col 1 lines 62-67, describe relationships between entities, Col 17 lines 42-56); 
analyzing the first passage to determine a congruency score for the first ontological relationship (similarity of n-grams and corresponding entities may be determined based on similarity of resulting vectors in the co-occurrence matrix, e.g. based on cosine similarity, i.e. “congruency”, Col 19 lines 14-17); and 
generating a cluster between the first entity and the second entity in the first passages based on the congruency score being within a threshold (iterating through each of the vectors reflected in the records and designating a vector as a core location in vector space if at least a threshold number of the other vectors in the records are within a threshold distance in vector space … where nodes on the graph are identified in response to non-core corresponding vectors being within a threshold distance of a core vector in the graph, and in response to core vector in the graph being reachable by other core vectors in the graph, where to vectors are reachable from one another if there is a path from one vector to the other vector where every link and the path is a core vector and is it within a threshold distance of one another. The set of nodes in each resulting graph, in some embodiments, may be designated as a cluster, and points excluded from the graphs may be designated as outliers that do not correspond to clusters, Col 19 lines 24-41).
Tacchi does not specifically mention a relationship annotation.
Wilbanks discloses a relationship annotation (attributes about the relationship include annotation, [0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tacchi by including a relationship annotation in order to leverage the massive amounts of available data into corresponding advances in discovery by automatically transforming the data into knowledge, as suggested by Wilbanks, ([0003]).

Consider claim 8, Tacchi discloses a system comprising: 
a processor communicatively coupled to a memory (processor 1010n and system memory 1020, Fig 3), the processor configured to: 
determine an ontology, the ontology comprising a plurality of ontological relationships (the graph topology 16 may be a data structure in memory that indicates semantic relationships between documents in the internal dataset 12, which is considered an “ontology” since it represents knowledge, and is a weighted graph having nodes corresponding to respective documents in the corpus and edges having weights indicating semantic similarity between pairs of nodes, i.e. relationships, to which those edges connect, Col 6 lines 40-47); 
receive a plurality of passages (internal and external data sets, which may be academic articles and a body of journalism, Col 4 lines 56-67); 
determine a target set of co-occurring entities comprising a first entity and a second entity (identifying neighboring nodes based on adjacency to the respective node in the graph, Col 2 lines 1-3, from graph repository containing graphs of relationships between entities mentioned in the documents, Col 16 lines 23-24, the graphs constructed with entities as nodes, Col 17 lines 47-49);
determine a first passage in the plurality of passages that includes the first entity and the second entity (selecting documents from an external corpus based on references to entities mentioned in the documents of the neighboring nodes, Col 2 lines 3-7, Col 17 lines 42-56); 
determine, from the ontology, a first ontological relationship between the first entity and the second entity (edges between nodes in the graph, Col 1 lines 62-67, describe relationships between entities, Col 17 lines 42-56); 
analyze the first passage to determine a congruency score for the first ontological relationship (similarity of n-grams and corresponding entities may be determined based on similarity of resulting vectors in the co-occurrence matrix, e.g. based on cosine similarity, i.e. “congruency”, Col 19 lines 14-17);  and 
generate a cluster between the first entity and the second entity in the first passages based on the congruency score being within a threshold (iterating through each of the vectors reflected in the records and designating a vector as a core location in vector space if at least a threshold number of the other vectors in the records are within a threshold distance in vector space … where nodes on the graph are identified in response to non-core corresponding vectors being within a threshold distance of a core vector in the graph, and in response to core vector in the graph being reachable by other core vectors in the graph, where to vectors are reachable from one another if there is a path from one vector to the other vector where every link and the path is a core vector and is it within a threshold distance of one another. The set of nodes in each resulting graph, in some embodiments, may be designated as a cluster, and points excluded from the graphs may be designated as outliers that do not correspond to clusters, Col 19 lines 24-41).
Tacchi does not specifically mention a relationship annotation.
Wilbanks discloses a relationship annotation (attributes about the relationship include annotation, [0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tacchi by including a relationship annotation for reasons similar to those for claim 1.

Consider claim 15, Tacchi discloses computer program product comprising a computer readable storage medium having program instructions embodied therewith (processor 1010n, system memory 1020, and program instructions 1100, Fig 3), the program instructions executable by a processor to cause the processor to perform a method comprising: 
determining, by a processor, an ontology, the ontology comprising a plurality of ontological relationships (the graph topology 16 may be a data structure in memory that indicates semantic relationships between documents in the internal dataset 12, which is considered an “ontology” since it represents knowledge, and is a weighted graph having nodes corresponding to respective documents in the corpus and edges having weights indicating semantic similarity between pairs of nodes, i.e. relationships, to which those edges connect, Col 6 lines 40-47); 
receiving, by the processor, a plurality of passages (internal and external data sets, which may be academic articles and a body of journalism, Col 4 lines 56-67); 
determining, by the processor, a target set of co-occurring entities comprising a first entity and a second entity (identifying neighboring nodes based on adjacency to the respective node in the graph, Col 2 lines 1-3, from graph repository containing graphs of relationships between entities mentioned in the documents, Col 16 lines 23-24, the graphs constructed with entities as nodes, Col 17 lines 47-49); 
determining a first passage in the plurality of passages that includes the first entity and the second entity (selecting documents from an external corpus based on references to entities mentioned in the documents of the neighboring nodes, Col 2 lines 3-7, Col 17 lines 42-56); 
determining, from the ontology, a first ontological relationship between the first entity and the second entity (edges between nodes in the graph, Col 1 lines 62-67, describe relationships between entities, Col 17 lines 42-56); 
analyzing the first passage to determine a congruency score for the first ontological relationship (similarity of n-grams and corresponding entities may be determined based on similarity of resulting vectors in the co-occurrence matrix, e.g. based on cosine similarity, i.e. “congruency”, Col 19 lines 14-17); and 
generating a cluster between the first entity and the second entity in the first passages based on the congruency score being within a threshold (iterating through each of the vectors reflected in the records and designating a vector as a core location in vector space if at least a threshold number of the other vectors in the records are within a threshold distance in vector space … where nodes on the graph are identified in response to non-core corresponding vectors being within a threshold distance of a core vector in the graph, and in response to core vector in the graph being reachable by other core vectors in the graph, where to vectors are reachable from one another if there is a path from one vector to the other vector where every link and the path is a core vector and is it within a threshold distance of one another. The set of nodes in each resulting graph, in some embodiments, may be designated as a cluster, and points excluded from the graphs may be designated as outliers that do not correspond to clusters, Col 19 lines 24-41).
Tacchi does not specifically mention a relationship annotation.
Wilbanks discloses a relationship annotation (attributes about the relationship include annotation, [0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tacchi by including a relationship annotation for reasons similar to those for claim 1.

Consider claim 2, Tacchi discloses analyzing the first passage to determine the congruency score for the first ontological relationship comprises: generating a graph of the first passage, the graph comprising a plurality of nodes representing a plurality of words and phrases in the first passage (the graphs constructed with entities as nodes, Col 17 lines 47-49); and analyzing a semantic linkage between the plurality of nodes and the first ontological relationship to determine the congruency score (similarity of n-grams and corresponding entities may be determined based on similarity of resulting vectors in the co-occurrence matrix, e.g. based on cosine similarity, i.e. “congruency”, Col 19 lines 14-17).

Consider claim 3, Tacchi discloses analyzing the semantic linkage between the plurality of nodes and the first ontological relationship to determine the congruency score comprises: generating, by the processor utilizing a word embedding model, a word vector for each node in the plurality of node (representing n-grams as vectors in the co-occurrence matrix, Col 19 lines 5-7), the word vector comprising a plurality of features associated with the node (text quantitative analysis by verting text into text vector representation like feature vectors, Col 4 lines 30-33); and comparing the word vector to a vector representation of the first ontological relationship to determine the congruency score (similarity of n-grams and corresponding entities may be determined based on similarity of resulting vectors in the co-occurrence matrix, e.g. based on cosine similarity, i.e. “congruency”, Col 19 lines 14-17).

Consider claim 7, Tacchi discloses the passage comprises a sentence (sentence, Col 7 lines 11-16).
Consider claim 9, Tacchi discloses analyzing the first passage to determine the congruency score for the first ontological relationship comprises: generating a graph of the first passage, the graph comprising a plurality of nodes representing a plurality of words and phrases in the first passage (the graphs constructed with entities as nodes, Col 17 lines 47-49); and analyzing a semantic linkage between the plurality of nodes and the first ontological relationship to determine the congruency score (similarity of n-grams and corresponding entities may be determined based on similarity of resulting vectors in the co-occurrence matrix, e.g. based on cosine similarity, i.e. “congruency”, Col 19 lines 14-17).

Consider claim 10, Tacchi discloses analyzing the semantic linkage between the plurality of nodes and the first ontological relationship to determine the congruency score comprises: generating, by the processor utilizing a word embedding model, a word vector for each node in the plurality of node (representing n-grams as vectors in the co-occurrence matrix, Col 19 lines 5-7), the word vector comprising a plurality of features associated with the node (text quantitative analysis by verting text into text vector representation like feature vectors, Col 4 lines 30-33); and comparing the word vector to a vector representation of the first ontological relationship to determine the congruency score (similarity of n-grams and corresponding entities may be determined based on similarity of resulting vectors in the co-occurrence matrix, e.g. based on cosine similarity, i.e. “congruency”, Col 19 lines 14-17).

Consider claim 14, Tacchi discloses the passage comprises a sentence (sentence, Col 7 lines 11-16).

Consider claim 16, Tacchi discloses analyzing the first passage to determine the congruency score for the first ontological relationship comprises: generating a graph of the first passage, the graph comprising a plurality of nodes representing a plurality of words and phrases in the first passage (the graphs constructed with entities as nodes, Col 17 lines 47-49); and analyzing a semantic linkage between the plurality of nodes and the first ontological relationship to determine the congruency score (similarity of n-grams and corresponding entities may be determined based on similarity of resulting vectors in the co-occurrence matrix, e.g. based on cosine similarity, i.e. “congruency”, Col 19 lines 14-17).

Consider claim 17, Tacchi discloses analyzing the semantic linkage between the plurality of nodes and the first ontological relationship to determine the congruency score comprises: generating, by the processor utilizing a word embedding model, a word vector for each node in the plurality of node (representing n-grams as vectors in the co-occurrence matrix, Col 19 lines 5-7), the word vector comprising a plurality of features associated with the node (text quantitative analysis by verting text into text vector representation like feature vectors, Col 4 lines 30-33); and comparing the word vector to a vector representation of the first ontological relationship to determine the congruency score (similarity of n-grams and corresponding entities may be determined based on similarity of resulting vectors in the co-occurrence matrix, e.g. based on cosine similarity, i.e. “congruency”, Col 19 lines 14-17).

Consider claim 20, Tacchi discloses the passage comprises a sentence (sentence, Col 7 lines 11-16).

Claims 4, 11, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Tacchi et al. (9,436,760) in view of Wilbanks et al. (2003/0018616), in further view of Choe et al. (2014/0324864).

Consider claim 4, Tacchi discloses the congruency score comprises a cosine similarity between the word vector plotted in a geometric space and the vector representation of the first ontological relationship plotted in the geometric space (similarity of n-grams and corresponding entities may be determined based on similarity of resulting vectors in the co-occurrence matrix, e.g. based on cosine similarity, Col 19 lines 14-17).
Tacchi and Wilbanks do not specifically mention a geometric distance.
Choe discloses a geometric distance (geometric distance, [0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tacchi and Wilbanks by considering geometric distance in order to handle the large processing and storage capabilities required for subgraph comparison, as suggested by Choe ([0006]).

Consider claim 11, Tacchi discloses the congruency score comprises a cosine similarity between the word vector plotted in a geometric space and the vector representation of the first ontological relationship plotted in the geometric space (similarity of n-grams and corresponding entities may be determined based on similarity of resulting vectors in the co-occurrence matrix, e.g. based on cosine similarity, Col 19 lines 14-17).
Tacchi and Wilbanks do not specifically mention a geometric distance.
Choe discloses a geometric distance (geometric distance, [0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tacchi and Wilbanks by considering geometric distance for reasons similar to those for claim 4.

Consider claim 18, Tacchi discloses the congruency score comprises a cosine similarity between the word vector plotted in a geometric space and the vector representation of the first ontological relationship plotted in the geometric space (similarity of n-grams and corresponding entities may be determined based on similarity of resulting vectors in the co-occurrence matrix, e.g. based on cosine similarity, Col 19 lines 14-17).
Tacchi and Wilbanks do not specifically mention a geometric distance.
Choe discloses a geometric distance (geometric distance, [0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tacchi and Wilbanks by considering geometric distance for reasons similar to those for claim 4.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tacchi et al. (9,436,760) in view of Wilbanks et al. (2003/0018616), in further view of Busch et al. (7,027,974).

Consider claim 5, Tacchi and Wilbanks do not, but Busch discloses the graph comprises a parse tree.
Busch discloses a parse tree (parse tree, Col 4 lines 50-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tacchi and Wilbanks such that the graph comprises a parse tree in order to increase parsing speed and execution, as suggested by Busch (Col 4 lines 50-61).
Consider claim 12, Tacchi and Wilbanks do not, but Busch discloses the graph comprises a parse tree.
Busch discloses a parse tree (parse tree, Col 4 lines 50-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tacchi and Wilbanks such that the graph comprises a parse tree for reasons similar to those for claim 5.

Consider claim 19, Tacchi and Wilbanks do not, but Busch discloses the graph comprises a parse tree.
Busch discloses a parse tree (parse tree, Col 4 lines 50-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tacchi and Wilbanks such that the graph comprises a parse tree for reasons similar to those for claim 5.


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tacchi et al. (9,436,760) in view of Wilbanks et al. (2003/0018616), in further view of Srinivasan, Venkat (2015/0120738).

Consider claim 6, Tacchi and Wilbanks do not, but Srinivasan discloses the threshold is determined by a user input (enabling the user to input the threshold value, [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tacchi and Wilbanks such that the threshold is determined by a user input in order to integrate additional contextual expertise provided by the user, as suggested by Srinivasan ([0010]). 
Consider claim 13, Tacchi and Wilbanks do not, but Srinivasan discloses the threshold is determined by a user input (enabling the user to input the threshold value, [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tacchi and Wilbanks such that the threshold is determined by a user input for reasons similar to those for claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10984780 Bellegarda discloses global semantic word embeddings using bi-directional recurrent neural networks
US 9710544 Smith discloses pivoting from a graph of semantic similarity of documents to a derivative graph of relationships between entities mentioned in the documents
US 20170329760 Rachevsky discloses iterative ontology discovery
US 11222052 Hertz discloses machine learning based relationship association and related discovery
US 20210358601 Pillai discloses an artificial intelligence system for clinical data semantic interoperability
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                          04/26/22